internal_revenue_service department of the treasury significant index no washington dc contact person telephone number in retérence two dateiep ra t a2 mar in re this letter constitutes notice that sec_412 of the internal_revenue_code code and sec_304 of the employee_retirement_income_security_act_of_1974 as amended erisa do not apply to the amendment described below with respect to the above-named defined benefit pension_plan this ruling is directed only to the taxpayer that requested it sec_6110 of the internal_revenue_code provides that it may not be used or cited by others as precedent sec_412 of the code and sec_304 of erisa provide that if an extension of time under sec_412 of the code and sec_304 of erisa is in effect with respect to a plan that is amended to increase the liabilities of the plan by reason of any increase in benefits any change in the accrual_of_benefits or any change in the rate at which benefits become nonforfeitable such extension shall not apply to any plan_year ending on or after the date on which such amendment is adopted sec_412 of the code and sec_304 of erisa provide that sec_412 of the code and sec_304 of erisa shall not apply to any plan amendment which the secretary_of_the_treasury determines to be reasonable and which provides only de_minimis increases in the liabilities of the plan extensions of the amortization periods for amortizing the unfunded liabilities of the plan were granted by a letter_ruling dated date in accordance with sec_412 of the code and sec_304 of erisa effective for the plan_year beginning date a ruling letter dated date found that sec_412 of the code and sec_304 of erisa did not apply to a plan amendment adopted by the plan trustees that recognized a reciprocity agreement with another plan the plan is a defined_benefit_plan that is also a multiemployer pian as defined under sec_414 of the code effective date the merged into the pian the was covered ail participants represented by area collectively the employers that were required under various collective bargaining which are located in the g are referred to as the employers receive benefits based on agreements to contribute to the employers employees of the schedule b of the plan reproduced below all employees other than those working for employers receive benefits based on schedule a of the plan under the plan’s benefit formula a participant under schedule b eams approximately of the pension as a participant under schedule a all other participants benefit schedules a and b under the plan are described in the following table employers currently amount of hourly contribution rate schedule a unit benefit per year of benefit service schedule b unit benefit per year of benefit service below - - - - dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure - dollar_figure dollar_figure -39 - - dollar_figure for each interval dollar_figure for each interval and above - - -54 dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure in an effort to create a sufficient benefit to maintain the participation of employers in the plan and to encourage participation of additional the plan trustees have proposed a plan amendment to be effective as of date or as soon thereafter as possible which would increase the future benefit service accruals of employers by prospectively eliminating benefit accruals under schedule b and by providing future benefit accruals under schedule a to all participants in the plan employers the plan trustees believe that the disparity in benefit accruals between schedule a and schedule b is a deterrent to both current and prospective participation by the employers benefits under schedule b are too low to be an incentive for employment under collective bargaining making it difficult to attract and retain employers moreover participants would like to receive similar benefit accruals as their counterparts in other parts of the country in order to sustain the participation and promote the growth of the plan a plan amendment that provides parity in benefit accruals for participants is reasonable amending the plan to provide for parity in benefit accruals is reasonable at this time because the financial strength of the plan has improved on the basis of better investment advice increased employer_contribution rates and close monitoring of the plan's financial position by the trustee’s funding review group specifically the credit balance in the funding_standard_account has increased from dollar_figure million in to dollar_figure million in the plan’s unfunded vested liabilities have decreased from dollar_figure million to dollar_figure million over this same period and the implementation of a pension benefit guaranty corporation-approved withdrawal_liability formula which reduces the potential liability of newer employers from pre-1995 unfunded liabilities has attracted new employers to maintain the plan calculations by the plan’s enrolled_actuary show that the amendment would only increase the entry age actuarial accrued liability by from dollar_figure million to dollar_figure million and would increase the present_value of accrued liabilities by only from dollar_figure million to dollar_figure million based on the information submitted the proposed amendment to the plan is reasonable and provides only a de_minimis increase in plan liabilities a copy of this letter is being sent to the a copy of this letter should also be furnished to the enrolled_actuary for the plan area office in if you have any questions concerning this ruling please contact the telephone number listed above at the sincerely yours in phuck ken yednock manager employee_plans technical tax exempt government entities division
